Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenel et al (6,514,015: figures 1-7 and especially figure 9; column 1, lines 6-18 and column 7, lines 47-67).
Trenel teaches a pneumatic conveyor (1) having a pair of guide rails (7 in figure 3) wherein the air stream in supply pipe (68) is mixed with a disinfectant as spray nozzle (69) before introduction to the conveyor to push parisons (preforms see column 1, lines 9-17) for the purpose of limiting contamination of the parisons during conveyance. The language regarding a blow molding machine and a clean room is intended use. The conveyor is clearly capable of operating in conjunction with these unclaimed elements and further capable of transporting objects that retain heat from the injection molding step.  The claim has the preamble .
Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner et al (2015/0079220 A1: figures 1-7; paragraphs 8-10, 32, 50-52, 63, 66 and 75-77).
Lindner et al teach a blow molding machine having a conveying unit (4) having a plurality of individually movable carriers (5, see paragraph 50) that are moved throughout the plant on tracks in a magnetic force dependent manner (paragraph 52). The reference teaches an inspection unit (24), a discharge device (27) and a buffer (28), see paragraph 63.  The language regarding a blow molding machine and injection molding machine is intended use. The conveyor is clearly capable of operating in conjunction with these unclaimed elements and further capable of transporting objects that retain heat from the injection molding step.  The claim has the preamble “a transport shuttle device” and is clearly a sub-combination claim.  This is evidenced by claim 1 that recites a plant including the injection molding machine, a sterile blow molding machine and a transport system which is either a sterile pneumatic conveyor or a plurality of transport shuttles.
Allowable Subject Matter
Claims 1-10, 16 and 17 are allowed.
Response to Arguments
The amendments to claims 1 and 8 along with the corresponding remarks overcome the rejections of record.  The language regarding the placement of the transport system between the injection molding machine and the blow molding machine such that the preforms are tempered 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        1/20/2021